Citation Nr: 1617773	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for asbestosis, to include a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1963 to August 1966, from August 1967 to May 1969, and from June 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for asbestosis and assigned a noncompensable evaluation for that disability, effective November 15, 2007-the date his claim of service connection was received.  The Veteran timely appealed the assigned evaluation for that disability.

This case was last before the Board in November 2014, when it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA respiratory examination in January 2015; during that examination, pulmonary function test (PFT) were obtained.  The examiner reported the Veteran's DLCO (SB) for the pre-bronchodilator test, but did not report any DLCO (SB) value for the post-bronchodilator test.  The examiner did not discuss why that test would not be useful or valid in evaluating the Veteran's respiratory condition.  Thus, the Board finds that test to be inadequate and a remand is necessary in order to obtain another VA examination and PFT with DLCO (SB) measured both pre- and post-bronchildator.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the January 2015 examiner noted a July 2014 VA treatment record related to treatment for the Veteran's respiratory disability; the most recent VA treatment records in the claims file are from May 2009.  Thus, it appears that there are outstanding relevant VA treatment records and a remand is necessary in order to obtain those records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran asserted during his January 2015 examination that he could no longer work a job that required physical activity and prolonged walking due to his respiratory condition.  On remand, the case should be referred to the Director of Compensation for an opinion regarding extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salisbury VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2007 and associate those documents with the claims file.

2.  Schedule the Veteran for VA respiratory examination by a physician in order to determine the current nature and severity of the Veteran's asbestosis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The examining physician must address whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or whether the appellant requires outpatient oxygen therapy.  The examiner should additionally obtain a pulmonary functions test (PFT), which includes a DLCO (SB) value for both pre- and post-bronchodilator; if either of those values are not obtained, the examiner needs to explain why such were not obtained.  

The examiner should additionally address the functional impairment of the Veteran's respiratory disability.  

3.  After the above development is completed, refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

